DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the application filed on 09/18/2020.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 12/17/2020, 05/12/2021 and 05/26/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4), 1., 2., 3., 4., 5. and 6..  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The Examiner notes the step numbers are easily confused with the modules numbers. The Examiner recommends adding a reference to step 4) in the description and removing the module numbers from Fig. 6.

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 – “…in response to the the trigger condition…” should read “…in response to the trigger condition….”
Appropriate correction is required.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-8, 10-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAMURA (US 20140297845 A1).	
	
As to claim 1, TAMURA teaches a fault detection method applied to a distributed node cluster, the node cluster comprises a plurality of nodes, the method is performed by any one of the plurality of nodes, the any one node is a first node, and the method comprises: determining, by the first node, whether a trigger condition for node health assessment is met (See ¶ [0080], Teaches that each node 10 transmits the node state information T1 determined (generated) by the node 10 to each of the other nodes 10 periodically as a heartbeat indicating that the node is operating normally. In addition, each node 10 receives the node state information T1 transmitted as a heartbeat from the other nodes 10, and updates management information stored in the node 10. Accordingly, since the state of each node 10 is shared between the plurality of nodes 10 in the storage system 1, the node 10 can determine each state of the plurality of nodes 10 autonomously based on the node state information T1 from the other nodes 10); 
in response to the the trigger condition for node health assessment being met, separately assessing, by the first node, health of other nodes in the node cluster based on heartbeat delay data between the first node and the other nodes in the node cluster; and obtaining assessment results of the health of the other nodes in the node cluster (See ¶ [0204] and Figs. 5 and 12, Teaches that When the heartbeat non-arrival time exceeds a threshold value, Yes route in step S12, the node state determination unit 13 determines the state of the node 10 to be determined to be Suspect, step S13, and the process is ended. In this case, the node state determination unit 13 sets Suspect in state in the node state management information T2 for the node 10 to be determined"; Fig. 12, S23: "delete node information" and Fig. 5 contains the results of the health assessment). 

As to claim 2, TAMURA teaches the method according to claim 1 above. TAMURA further teaches wherein the separately assessing, by the first node, health of other nodes in the node cluster based on heartbeat delay data between the first node (See ¶¶ [0203], [0204] and Figs. 5, 8, 12, Teaches that the node state determination unit 13 determines whether or not the non-arrival time of the heartbeat from the node 10 to be determined exceeds a threshold value. When the heartbeat non-arrival time exceeds a threshold value, Yes route in step S12, the node state determination unit 13 determines the state of the node 10 to be determined to be Suspect (step S13)" and hence the node is assessed as "faulty node". Fig. 5 where M=4, i.e. data from nodes 2, 3, 4, and 6, and N=5 sets). 

As to claim 7, TAMURA teaches the method according to claim 2 above. TAMURA further teaches wherein after the calculating, by the first node, M assessed values based on the N sets of heartbeat delay data, the method further comprises: in response to a quantity of assessed values being greater than the preset healthy value in the M assessed values exceeds a preset percentage, determining, by the first node, (See ¶¶ [0205], [0206] and Figs. 5, 8, 12, Teaches that In step S14, the node state determination unit 13 determines whether the state of the node 10 to be determined has been determined to be Suspect by the majority (first predetermined value) of nodes 10 or determined to be Down by any of the plurality of nodes 10. When the state of the node 10 to be determined is not determined to be Suspect by the majority of nodes 10 and is not determined to be Down by any of the plurality of nodes 10 (No route in step S14), the process on the node 10 to be determined is ended. On the other hand, when the state of the node 10 to be determined is determined to be Suspect by the majority of nodes 10 or is determined to be Down by any of the plurality of nodes 10 (Yes route in step S14), the process proceeds to step S15). 

As to claim 8, TAMURA teaches the method according to claim 7 above. TAMURA further teaches wherein after the determining, by the first node, that the first node is a faulty node, the method further comprises: idling or closing, by the first node, the first node (See ¶¶ [0205], [0206], [0306], and Figs. 5, 8, 12, Teaches that In step S14, the node state determination unit 13 determines whether the state of the node 10 to be determined has been determined to be Suspect by the majority (first predetermined value) of nodes 10 or determined to be Down by any of the plurality of nodes 10. When the state of the node 10 to be determined is not determined to be Suspect by the majority of nodes 10 and is not determined to be Down by any of the plurality of nodes 10 (No route in step S14), the process on the node 10 to be determined is ended. On the other hand, when the state of the node 10 to be determined is determined to be Suspect by the majority of nodes 10 or is determined to be Down by any of the plurality of nodes 10 (Yes route in step S14), the process proceeds to step S15. In addition, the node state determination unit 13A performs determination of Suspect, Down, or Zombie for the other nodes 10A by majority determination or the like with reference to a region surrounded in a rounded square shape by the solid line in the node state management information T7). 

As to claim 10, TAMURA teaches the method according to claim 1 above. TAMURA further teaches wherein the trigger condition for node health assessment is the first node detecting an abnormal node in the node cluster, the first node receiving a message that is broadcast by another node indicating there is an abnormal node, or the first node detecting that a current moment is a preset cycle moment (See ¶ [0080] and Figs. 5, 8, 12, Teaches that each node 10 transmits the node state information T1 determined by the node 10 to each of the other nodes 10 periodically as a heartbeat indicating that the node is operating normally" and hence the trigger is periodically set for transmitting heartbeat messages). 

As to claim 11, TAMURA teaches the method according to claim 10 above. TAMURA further teaches wherein before the calculating, by the first node, M assessed (See ¶¶ [0124]-[0127] and Fig. 8, Teaches that when the node state information T1 is not received from the other nodes 10 determined to be in the state of Alive longer than 20 seconds, the node state determination unit 13 makes each state of the other nodes 10 transition from Alive to Suspect (refer to the arrow (II) in FIG. 8). The node state determination unit 13 determines each state of the other nodes 10, which are determined to be in the state of Suspect by a first predetermined number of nodes 10 or more, or each state of the other nodes 10, which are determined to be in the state of Down by at least one of the other nodes 10, to be Down. For example, each state of the other nodes 10 determined to be in the state of Alive or Suspect by the node state determination unit 13 may be determined to be Suspect by the majority of nodes 10 or more, or may be determined to be Down by any of the other nodes 10.). 

As to claim 12, TAMURA teaches a fault detection apparatus, wherein the apparatus is applied to a distributed node cluster, the node cluster comprises a plurality of nodes, the apparatus is any one of the plurality of nodes, the any one of the plurality of nodes is a first node, the apparatus is the first node, and the apparatus comprises a transceiver and a processor, wherein the processor is configured to: determine whether (See ¶ [0080], Teaches that each node 10 transmits the node state information T1 determined (generated) by the node 10 to each of the other nodes 10 periodically as a heartbeat indicating that the node is operating normally. In addition, each node 10 receives the node state information T1 transmitted as a heartbeat from the other nodes 10, and updates management information stored in the node 10. Accordingly, since the state of each node 10 is shared between the plurality of nodes 10 in the storage system 1, the node 10 can determine each state of the plurality of nodes 10 autonomously based on the node state information T1 from the other nodes 10); 
and in response to the trigger condition for node health assessment is-being met, separately assess health of other nodes in the node cluster based on heartbeat delay data between the first node and the other nodes in the node cluster, and obtain assessment results of the health of the other nodes in the node cluster (See ¶ [0204] and Figs. 5 and 12, Teaches that When the heartbeat non-arrival time exceeds a threshold value, Yes route in step S12, the node state determination unit 13 determines the state of the node 10 to be determined to be Suspect, step S13, and the process is ended. In this case, the node state determination unit 13 sets Suspect in state in the node state management information T2 for the node 10 to be determined"; Fig. 12, S23: "delete node information" and Fig. 5 contains the results of the health assessment). 

As to claim 13, TAMURA teaches the apparatus according to claim 12 above. TAMURA further teaches wherein the processor is further configured to: collect N sets (See ¶¶ [0203], [0204] and Figs. 5, 8, 12, Teaches that the node state determination unit 13 determines whether or not the non-arrival time of the heartbeat from the node 10 to be determined exceeds a threshold value. When the heartbeat non-arrival time exceeds a threshold value, Yes route in step S12, the node state determination unit 13 determines the state of the node 10 to be determined to be Suspect (step S13)" and hence the node is assessed as "faulty node". Fig. 5 where M=4, i.e. data from nodes 2, 3, 4, and 6, and N=5 sets). 

As to claim 18, TAMURA teaches the apparatus according to claim 13 above. TAMURA further teaches wherein the processor is further configured to: after determining the M assessed values based on the N sets of heartbeat delay data: in response to a quantity of assessed values being greater than the preset healthy value in the M assessed values exceeds a preset percentage, determine that the first node is a faulty node; or in response to a quantity of assessed values being greater than the preset healthy value in the M assessed values does not exceed a preset percentage, (See ¶¶ [0205], [0206] and Figs. 5, 8, 12, Teaches that In step S14, the node state determination unit 13 determines whether the state of the node 10 to be determined has been determined to be Suspect by the majority (first predetermined value) of nodes 10 or determined to be Down by any of the plurality of nodes 10. When the state of the node 10 to be determined is not determined to be Suspect by the majority of nodes 10 and is not determined to be Down by any of the plurality of nodes 10 (No route in step S14), the process on the node 10 to be determined is ended. On the other hand, when the state of the node 10 to be determined is determined to be Suspect by the majority of nodes 10 or is determined to be Down by any of the plurality of nodes 10 (Yes route in step S14), the process proceeds to step S15). 

As to claim 19, TAMURA teaches the apparatus according to claim 18 above. TAMURA further teaches wherein the processor is further configured to: idle or close the first node after the determining unit determines that the first node is a faulty node (See ¶¶ [0205], [0206], [0306], and Figs. 5, 8, 12, Teaches that In step S14, the node state determination unit 13 determines whether the state of the node 10 to be determined has been determined to be Suspect by the majority (first predetermined value) of nodes 10 or determined to be Down by any of the plurality of nodes 10. When the state of the node 10 to be determined is not determined to be Suspect by the majority of nodes 10 and is not determined to be Down by any of the plurality of nodes 10 (No route in step S14), the process on the node 10 to be determined is ended. On the other hand, when the state of the node 10 to be determined is determined to be Suspect by the majority of nodes 10 or is determined to be Down by any of the plurality of nodes 10 (Yes route in step S14), the process proceeds to step S15. In addition, the node state determination unit 13A performs determination of Suspect, Down, or Zombie for the other nodes 10A by majority determination or the like with reference to a region surrounded in a rounded square shape by the solid line in the node state management information T7). 

As to claim 20, TAMURA teaches the apparatus according to claim 12 above. TAMURA further teaches wherein the trigger condition for node health assessment is that the first node detects an abnormal node in the node cluster, the first node receives a message that is broadcast by another node that indicates that there is an abnormal node, or the first node detects that a current moment is a preset cycle moment (See ¶ [0080] and Figs. 5, 8, 12, Teaches that each node 10 transmits the node state information T1 determined by the node 10 to each of the other nodes 10 periodically as a heartbeat indicating that the node is operating normally" and hence the trigger is periodically set for transmitting heartbeat messages). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6, 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA (US 20140297845 A1) and further in view of Verkaik et al. (US 20160210209 A1).

As to claim 3, TAMURA teaches the method according to claim 2 above. However, it does not expressly teach wherein the calculating, by the first node, M assessed values based on the N sets of heartbeat delay data comprises: calculating, by the first node, the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the jitters of the M pieces of heartbeat delay data are jitters of heartbeat delay data between the first node and between the first node and each of the M nodes, and a greater jitter amplitude of heartbeat delay data indicates a greater assessed value.
Verkaik et al., from analogous art, teaches wherein the calculating, by the first node, M assessed values based on the N sets of heartbeat delay data comprises: calculating, by the first node, the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the jitters of the M pieces of heartbeat delay data are jitters of heartbeat delay data between the first node and between the first node and each of the M nodes, and a greater jitter amplitude of heartbeat delay data indicates a greater assessed value (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into TAMURA to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 4, the combination of TAMURA and Verkaik et al. teaches the method according to claim 3 above. However, it does not expressly teach wherein the calculating, by the first node, the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data comprises: calculating, by the first node, the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat 
Verkaik et al., from analogous art, teaches wherein the calculating, by the first node, the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data comprises: calculating, by the first node, the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the delay levels of the M pieces of heartbeat delay data are delay levels of the heartbeat delay data between the first node and each of the M nodes (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).

One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 5, the combination of TAMURA and Verkaik et al. teaches the method according to claim 4 above. However, it does not expressly teach wherein the calculating, by the first node, the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data comprises: calculating, by the first node, the M assessed values based on the jitters of the M pieces of heartbeat delay data, the delay levels of the M pieces of heartbeat delay data, and packet loss statuses of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the packet loss statuses of the M pieces of heartbeat delay data are packet loss statuses of the heartbeat delay data between the first node and each of the M nodes, and a greater quantity of lost packets indicates a greater assessed value.
Verkaik et al., from analogous art, teaches wherein the calculating, by the first node, the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data comprises: calculating, by the first node, the M assessed values based on (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into the combination of TAMURA and Verkaik et al. to allow active services on a primary device to be moved to a backup device when a failure occurs.
(See Verkaik et al. ¶ [0002]).

As to claim 6, the combination of TAMURA and Verkaik et al. teaches the method according to claim 3 above. TAMURA further teaches wherein before the calculating, by the first node, M assessed values based on the N sets of heartbeat delay data, the method further comprises: deleting, by the first node, invalid data from the N sets of heartbeat delay data, wherein N sets of heartbeat delay data obtained after the invalid data is deleted are used to calculate the M assessed values (See ¶ [0088] and Fig. 5, Teaches that the reception processing unit 12 receives the node state information T1 illustrated in FIG. 4 from each of the nodes 10 other than the node 10 of the plurality of nodes 10, and updates the node state management information T2 (refer to FIG. 5) held in the node state holding unit 11. Old/invalid data is removed from the table in Fig. 5). 

As to claim 9, TAMURA teaches the method according to claim 7 above. However, it does not expressly teach wherein after the determining, by the first node, that the first node is a normal node, the method further comprises: determining, by the first node, a management node in the node cluster based on the M assessed values.
Verkaik et al., from analogous art, teaches wherein after the determining, by the first node, that the first node is a normal node, the method further comprises: determining, by the first node, a management node in the node cluster based on the M (See ¶¶ [0079], [0129] and Fig. 6, Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. In any case, if the appliance 306A determines that a failover event has not occurred, it can simply continue to send heartbeat messages as illustrated in step 616. On the other hand, if the appliance 306A determines that a failover event has occurred, at step 620 it switches to failover mode. The main node is determined to the management node until a failover event occurs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into TAMURA to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 14, TAMURA teaches the apparatus according to claim 13 above. However, it does not expressly teach wherein the processor is further configured to: calculate determine the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the jitters of the M pieces of 
Verkaik et al., from analogous art, teaches wherein the processor is further configured to: calculate determine the M assessed values based on jitters of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the jitters of the M pieces of heartbeat delay data are jitters of heartbeat delay data between the first node and each of the M nodes, and a greater jitter amplitude of heartbeat delay data indicates a greater assessed value (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).

One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 15, the combination of TAMURA and Verkaik et al. teaches the apparatus according to claim 13 above. However, it does not expressly teach wherein the processor is further configured to: determine the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the delay levels of the M pieces of heartbeat delay data are delay levels of the heartbeat delay data between the first node and each of the M nodes.
Verkaik et al., from analogous art, teaches wherein the processor is further configured to: determine the M assessed values based on the jitters of the M pieces of heartbeat delay data and delay levels of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the delay levels of the M pieces of heartbeat delay data are delay levels of the heartbeat delay data between the first node and each of the M nodes (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into the combination of TAMURA and Verkaik et al. to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 16, the combination of TAMURA and Verkaik et al. teaches the apparatus according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: determine the M assessed values based on the jitters of the M pieces of heartbeat delay data, the delay levels of the M pieces of heartbeat delay data, and packet loss statuses of the M pieces of heartbeat delay data 
Verkaik et al., from analogous art, teaches wherein the processor is further configured to: determine the M assessed values based on the jitters of the M pieces of heartbeat delay data, the delay levels of the M pieces of heartbeat delay data, and packet loss statuses of the M pieces of heartbeat delay data in the N sets of heartbeat delay data, wherein the packet loss statuses of the M pieces of heartbeat delay data are packet loss statuses of the heartbeat delay data between the first node and each of the M nodes, and a greater quantity of lost packets indicates a greater assessed value (See ¶¶ [0079], [0080], Teaches that a failover event can refer to an error, a packet loss, a latency, a delay, a health status, jitter, a crash, a bottleneck, missed heartbeat message(s), a threshold response time, a threshold performance, an addressing or communication error, a memory or processor status, a signal or notification, device or communication characteristics, or any other attribute or event indicative of an error, failure, or disruption. For example, the failover event can be triggered when the failover appliance (e.g., appliance 306A or 306B) fails to receive three (3) heartbeat messages (either consecutively or over a period of time) from the live appliance (e.g., appliance 306A or 306B depending on which is the live appliance). As one of ordinary skill in the art will readily recognize, the number of heartbeat messages missed in order to trigger a failover event can vary based on a number of factors, such as tolerance, service requirements, type of service, network performance, expected latency, etc.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Verkaik et al. into the combination of TAMURA and Verkaik et al. to allow active services on a primary device to be moved to a backup device when a failure occurs.
One of ordinary skill in the art would have been motivated because it allows one to allow active services on a primary device to be moved to a backup device when a failure occurs (See Verkaik et al. ¶ [0002]).

As to claim 17, the combination of TAMURA and Verkaik et al. teaches the apparatus according to claim 14 above. TAMURA further teaches wherein the processor is further configured to: delete invalid data from the N sets of heartbeat delay data before the assessment unit calculates the M assessed values based on the N sets of heartbeat delay data, wherein N sets of heartbeat delay data obtained after the invalid data is deleted are used to calculate the M assessed values (See ¶ [0088] and Fig. 5, Teaches that the reception processing unit 12 receives the node state information T1 illustrated in FIG. 4 from each of the nodes 10 other than the node 10 of the plurality of nodes 10, and updates the node state management information T2 (refer to FIG. 5) held in the node state holding unit 11. Old/invalid data is removed from the table in Fig. 5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bae et al. (US 20170295067 A1) teaches a site asymmetric topology reconciliation module (SATRM) provides a stable topology for nodes located at different sites of the cluster during loss and reconnection of communication links between the sites. The SATRM monitors the cluster topology for changes in communication links between nodes. When there is an unstable cluster topology due to a loss in the communication links, the SATRM severs links to one or more sites to create a stable topology. When a communication links recovers, the SATRM merges sites to create a stable topology with the sites connected with the recovered communication links.
Stanko et al. (US 20120284571 A1) teaches the present invention extends to methods, systems, and computer program products for monitoring the health of distributed systems. Embodiments of the invention provide distributed, self-maintained, continuous health monitoring. Using XML and pluggable infrastructure, a logical view of an appliance can be provided. The logical view abstracts physical implementation details of the appliance. Monitoring agents can correlate different distributed system failures and events and reason over collected health information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        08/25/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454